Citation Nr: 0123795	
Decision Date: 09/28/01    Archive Date: 10/02/01	

DOCKET NO.  99-23 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $1,068, 
to include the question of whether the overpayment was 
properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
October 1966.

This matter arises from a December 1998 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Cleveland, Ohio, Regional Office 
(RO).  Therein, it was held that recovery of the overpayment 
at issue would not violate the principles of equity and good 
conscience.

During the pendency of this appeal, the veteran requested 
videoconference hearings before Members of the Board.  Such 
hearings were conducted by the undersigned on July 17, 2000 
and July 16, 2001; transcripts of both proceedings are of 
record.


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.  

At his personal hearing conducted on July 16, 2001, both the 
veteran and his representative indicated that they did not 
receive the supplemental statement of the case dated May 24, 
2001.  The appellant's address has not changed during the 
appellate process.  Moreover, there is no indication that any 
correspondence sent to him in May 2001 was returned as 
undeliverable.  Ordinarily, this would be sufficient to give 
rise to the conclusion that the appellant, in fact, received 
the supplemental statement of the case dated May 24, 2001, 
because of the presumption of regularity of the 
administrative process.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).  However, given that both the veteran 
and his accredited representative have testified that neither 
received the document in question, the Board finds that clear 
and convincing evidence to the contrary is of record, and 
that this is sufficient to rebut the foregoing presumption.  
Id.  The veteran and his representative must be furnished a 
copy of the May 24, 2001 supplemental statement of the case 
if due process of law is to be accorded in this case.  See 
38 U.S.C.A. § 7105(c) (West 1991).

The veteran submitted additional financial information in 
February 2001.  However, this was limited to information 
concerning his family's income and unreimbursed medical 
expenses during the years 1998, 1999, and 2000.  The Board 
believes that the veteran should be given an opportunity to 
furnish a complete report of his family's current monthly 
income, as well as all monthly expenses.  This will ensure 
the adequacy of the record.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). The VCAA expands VA's duty to 
assist the claimant in the development of facts pertinent to 
his claim.   During the pendency of the appellant's appeal, 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (now codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
39 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  While this case is in 
remand status, the RO must consider whether any additional 
notification or development action is required by the VCAA.

In view of the foregoing, action on the instant issue is 
deferred, and this case is REMANDED to the RO for the 
following:  

1.  The veteran and his representative 
should be furnished a copy of the 
supplemental statement of the case dated 
May 24, 2001.  The veteran should also be 
furnished a VA Form 20-5655, Financial 
Status Report.  He and his representative 
should then be given 60 days in which to 
respond to the May 24, 2001, supplemental 
statement of the case and to submit the 
necessary current financial information.  
The veteran is hereby notified that 
failure to submit an accurate statement 
of his current monthly income and 
expenses may adversely affect his claim. 

2.  Once the foregoing has been 
accomplished, and all provisions of VCAA 
have been complied with, the RO should 
again review the claim.  If the benefit 
sought on appeal remains denied, both the 
veteran and his representative should be 
furnished a current supplemental 
statement of the case.  They should also 
be given the appropriate time period in 
which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is both to obtain clarifying 
information and to accord the appellant due process of law.  
By this REMAND, the Board intimates no opinion as to the 
final disposition of the appeal.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


__________________________________     
__________________________
             NADINE W. BENJAMIN                              
S. L. KENNEDY
                   Acting Member                                                
Member
         Board of Veterans' Appeals                         
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



